       Case 3:20-cr-00060-MCR Document 41 Filed 12/28/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                             Case No. 3:20-cr-60/MCR

BRYANT MARSH
_____________________________/

                   ACCEPTANCE OF PLEA OF GUILTY

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge, to which there have been no timely objections, the plea of guilty of the

Defendant, Bryant Marsh, to Counts One and Two of the indictment is hereby

ACCEPTED. All parties shall appear before this Court for sentencing as directed.

      DONE and ORDERED this December 28, 2020.



                              __/s/ M. Casey Rodgers   ___
                              M. CASEY RODGERS
                              UNITED STATES DISTRICT JUDGE
